Exhibit 31.2 PRINCIPAL FINANCIAL OFFICER CERTIFICATION I, Peter H. Stratton, Jr., certify that: 1. I have reviewed this Annual Report on Form 10-K/A of Destination XL Group, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 30, 2017 By: /s/ Peter H. Stratton, Jr. Peter H. Stratton, Jr. Senior Vice President, Chief Financial Officer and Treasurer
